Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mossman on 04/20/2022.
The application has been amended as follows: 
	Claim 1 has been amended as follows:
	----A treated fluid comprising:
a fluid comprising at least one metal selected from a group consisting of mercury, copper, iron, zinc, aluminum, arsenic, selenium, lithium, silicon, and combinations thereof; and
an additive comprising:
a sulfur compound having the general formula HS-X, where X is a heteroatom substituted alkyl, cycloalkyl, aryl, and/or alkylaryl group, where the heteroatom is selected from a group consisting of sulfur, oxygen, phosphorus, and combinations thereof,
a component selected from the group consisting of at least one demulsifier, a buffering agent, a water clarifier, a pour point depressant, and combinations thereof; and 
at least one chelate complex of the sulfur compound with the at least one metal.----
	Claims 2 and 8 have been canceled.

	Claim 17 has been amended as follows:
	----A treated fluid comprising:
a fluid comprising at least one metal selected from a group consisting of mercury, copper, iron, zinc, aluminum, silicon, and combinations thereof, where the fluid comprising at least one metal is selected from the group consisting of crude oil, an oilfield condensate, liquified petroleum gas, natural gas liquid, propane, butane, a refinery distillate, a residual fuel, storage tank sludge, a coke product, natural gas, refinery fuel gas, wastewater, produced water, a chemical process fluid, and combinations thereof; and
an additive comprising:
a sulfur compound selected from the group consisting of 2-mercaptoethanol; bis (2-mercaptoethyl) sulfide; 2-mercaptoethyl disulfide; 1,8-dimercapto-3,6-dioxaoctane; mercaptoacetic acid; glyceryl monothioglycolate; 2- mercaptophenol; 4-mercaptophenol; 1,2 dithioethane; thiolactic acid; 2,4,6 trithiol, and combinations thereof; 
a component selected from the group consisting of at least one demulsifier, a buffering agent, a water clarifier, a pour point depressant, and combinations thereof; and 
	at least one chelate complex of the sulfur compound with the at least one metal.

	Claim 18 has been canceled.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a treated fluid comprising metals selected from mercury, copper, iron, zinc, aluminum, arsenic, selenium, lithium, silicon and an additive compound having components as recited in claims 1, 11, and 17. The closet art of record - Yokota et al (3,755,161) - discloses a compound including metals, sulfur compound capable to chelate several metals such as mercury. However, Yokota discloses a sulfur compound used in the claimed treated fluid (see the abstract and entire the patent for details).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772